Now at this day, on consideration of the application of Defendant-Appellant Mini-Opry, Inc. to transfer the above-entitled cause, No. 51217, from the Eastern District, Missouri Court of Appeals, it is ordered that said application be, and the same is hereby sustained and cause ordered retransferred to the Missouri Court of Appeals, Eastern District for re-examination in the light of State ex rel. Missouri Highway and Transportation Commission v. The Honorable David Anderson, Judge, Circuit Court, Greene County, No. 68446, 735 S.W.2d 350 (banc 1987).